Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 10/19/20.  Claim(s) 1-4 are pending.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nathan Vogler on 2/9/21.
Claim 1 has what appears to be several inadvertent transcription typos with respect to the directionality of some of the parentheses, e.g. the parenthesis should be “(“ but is instead “)” and vice versa.  Please amend the claim such that the parentheses are directed as shown below, with the changes in bold underlined text, in this example of claim 1:
) ring, (3-(substituted(isoxazol-5-yl) ring, (2-(substituted(oxazol-4-yl) ring, (2-(substituted)thiazol-4-yl) ring; wherein Ar is an aromatic ring or substituted aromatic ring as below:
a. Z is a ring of (1-substituted-1H-1,2,3-triazol-4-yl); Ar is phenyl or carboxylsubstitutedphenyl; no group X1, X2, Y1 and Y2
b. Z is a ring of (1-substituted-1H-1,2,3-triazol-4-yl); Ar is phenyl, carboxymethylsubstitutedphenyl, carboxyl-substitutedphenyl or diphenylcarbamoylsubstitutedphenyl; Y2 is C1-3 alkyl; no group X1, X2 and Y1
c. Z is a ring of (1-substituted-1H-1,2,3-triazol-4-yl); Ar is chloro-substitutedphenyl or carboxymethyl-substitutedphenyl; X2 is oxygen; Y2 is C2-3 alkyl; no group X1 and Y1
d. Z is a ring of (3-(substituted)isoxazol-5-yl); Ar is phenyl, fluoro-substitutedphenyl, chloro-substitutedphenyl, bromo-substitutedphenyl, trifluoromethyl-substitutedphenyl, methoxy-substitutedphenyl, nitro-substitutedphenyl, cyanosubstitutedphenyl, carboxymethyl-substitutedphenyl or carboxyl-substitutedphenyl; X1 is oxygen; Y1 is C1-3 alkyl; no group X2 and Y2
e. Z is a ring of (2-(substituted)oxazol-4-yl); Ar is phenyl, chloro-substitutedphenyl, methyl-substitutedphenyl, nitro-substitutedphenyl, alkoxy carbonylmethoxysubstitutedphenyl, carboxymethoxy-substitutedphenyl, alkoxy carbonyl-substitutedphenyl or carboxy-substitutedphenyl; X1 is oxygen; Y1 is C1-2 alkyl; no group X2 and Y2
(2-(substituted)thiazol-4-yl); Ar is phenyl, fluoro-substitutedphenyl, chloro-substitutedphenyl, bromo-substitutedphenyl, methyl-substitutedphenyl, methoxy-substitutedphenyl, nitro-substitutedphenyl, alkoxy carbonylmethoxysubstitutedphenyl, carboxymethoxy-substitutedphenyl, alkoxy carbonyl-substitutedphenyl or carboxyl-substitutedphenyl; X1 is oxygen; Y1 is C1-2 alkyl; no group X2 and Y2.

In claim 1, line 2, after “Wherein X1, X2 are oxygen” please insert “or absent”, and after “Y1, Y2 are (CH2)1-3alkyl” please insert “or absent”.

In claim 4, compound (35), please change “cholro” to “chloro”; e.g. 2, 4-diamino-6-ethyl-5-((2-(4-(chloro)phenyl)oxazol-4-yl)methoxy)pyrimidine. 

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: while there are known compounds with the differing instantly claimed moieties, there are no compounds that specifically incorporate all of the instantly claimed moieties in the particular fashion instantly disclosed, thus the instant claims are free from the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claim(s) 1-4 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627